Case 1:20-cr-00388-DLC Document175 Filed 06/11/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee eee ee eee ee eee eee eee eee ee x
UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-Ve- FORFEITURE AS TO SPECIFIC
: PROPERTY
PEDRO REYNOSO,
20 Cr. 388 (DLC)
Defendant.
ee x

WHEREAS, on or about February 12, 2021, PEDRO REYNOSO (the
“Defendant’”), was charged in an one-count Superseding Information, 20 Cr. 388 (DLC) (the
“Information”), with Hobbs Act Extortion, in violation of Title 18, United States Code, Sections
1951 and 2 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section
981(a)(L)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and
personal, that constitutes or is derived from proceeds traceable to the commission of the offense
charged in Count One of the Information, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information;

WHEREAS, on or about May 30, 2019, the Government seized the following
property from the Defendant in Bronx, New York: an iPhone 6 with the IMEI 356152092945301,
(the “Specific Property”);

WHEREAS, on or about February 12, 2021, the Defendant pled guilty to Count
One of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

 
Case 1:20-cr-00388-DLC Document175 Filed 06/11/21 Page 2 of 4

to the United States, pursuant to Title 18, United States Code, Section 981{a)(1)(C) and Title 28
United States Code, Section 2461(c), inter alia, all right, title and interest of the Defendant in the
Specific Property;

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

NOW THEREFORE IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, alf of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant, PEDRO
REYNOSO, and shail be deemed part of the sentence of the Defendant, and shall be included in
the judgment of conviction therewith.

3. Upon entry of this Preliminary Order of Forfeiture as to Specific Property,
the United States Customs and Border Protection, or its designee the Office of Fines, Penalties,
and Forfeiture is hereby authorized to take possession of the Specific Property and to hold such
property in its secure custody and control.

4. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)iv)(C) and G(5)(a)Gi) of the

 
Case 1:20-cr-00388-DLC Document175 Filed 06/11/21 Page 3 of 4

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

5. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (tii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

6. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

7, Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed,

8. Pursuant to Rule 32.2(b}(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

 
Case 1:20-cr-00388-DLC Document175 Filed 06/11/21 Page 4 of 4

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

9, The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

Dated: New York, New York
June / 7 f?, 2021

SO ORDERED:

vi e
Mi, . .
Ef fet bende. a

HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE

DATE

 
